Affirmed by unpublished per curiam opinion.
PER CURIAM:
Wendell D. Lloyd appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we deny Lloyd’s motion to appoint counsel, and we affirm for the reasons stated by the district court. Lloyd v. Locklear, No. 5:15-ct-03262-BO (E.D.N.C. Apr. 22, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED